Exhibit 10.1 AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAUCOMMERCIAL MULTI-TENANT LEASE - GROSS I.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes only May 29, 2008 is made by and betweens Adams Properties, A California Partnership (“lessof”) and sWeCoSign: Frank Jekubaitis ("Lessee), (collectively the 'Parties” or individually a “Party”) 1.2(a) Premises: That certain portion of the Project (as defined below), Including all Improvements therein or to be provided by Lessor under the terms of this Lease, commonly known by the street address ofs 34004 W. MacArthur Blvd.
